DETAILED ACTION
Claims 1 – 8 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al. (US 20190353552; hereinafter Doyle) in view of Miller et al. (US 20190277709; hereinafter Miller).

Regarding claim 1, Doyle teaches an overheat detection system for an aircraft (abstract teaches an apparatus for locating a hot-spot; see [0001] teaching “detecting and locating a gas leak from the bleed air duct of an aeroplane.”; see also [0048] teaching that “In a particularly advantageous arrangement, the conduit is a bleed air duct of an aeroplane.”), the system comprising: 
a first bleed monitoring computer (at least 30; see fig. 1; and [0059]), BMC1, configured to identify leakages in a pneumatic system ([0001]; [0048]), the BMC 1 including a first optical controller ([0059] “The interrogator 30 comprises a control system in the form of a computing system comprising memory (both volatile and non-volatile) and a processor. The interrogator 30 is configured to control the light source 10 and the detector 20”); 
an optical fiber (optical waveguide 2; see fig. 1) 
wherein the first optical controller [is] configured to: 
detect overheat of the optical fiber ([0032] teaches that the apparatus is “to locate a hot-spot along the waveguide”; see also [0002-3] regarding the known methods of hot-spot detection for leak detection of bleed air) based on a wavelength shift of a modulated optical signal transmitted through the optical fiber link (see at least [0031] and [0035] teaching modulated wavelength and [0095] teaching that the FBG(s) wavelength shift is based to the temperature of the fiber; see figs. 1-2 showing this configuration), and 

wherein the first BMC1 [is] configured to identify a leakage based on the overheat signals ([0048] teaches that the hot-spot/temperature rise is used to detect leaks in conduits such as bleed air ducts).
Doyle does not directly and specifically state regarding a second bleed monitoring computer, BMC2, configured to identify leakages in a pneumatic system, the BMC2 including a second optical controller; that the optical fiber/waveguide is a link connecting the first optical controller of the BMC1 and the second optical controller of the BMC2 for communication between the BMC1 and the BCM2, and between the first optical controller and the second optical controller, wherein the second controller is configured as the first and the second BMC2 also detects overheat and leaks.
However, Miller teaches a fiber optic overheat detection system (10; see [0018]) having a first and a second controller with each on an end of a fiber optic link (see fig. 4A; [0020] “Each of interrogators 16a and 16b may be a microprocessor, a microcontroller, application-specific integrated circuit (ASIC), a digital signal processor (DSP), a field programmable gate-array (FPGA), or other equivalent discrete or integrated logic circuitry.”; see at least [0018-24] teaching generally about the overheat detection in the link between the controller/interrogator structures) and in communication with each other ([0020] “first and second interrogators 16a and 16b are connected with a communication channel so as to communicate with each other.”) for detecting leaks in a bleed air system of an aircraft (see [0050-51] and fig. 1).

Further, it has been held that mere duplication of the essential working parts (here two computers instead of a single computer) of a device (optical overheat / bleed air leak detection) involves only routine skill in the art (see MPEP 2144.04 (VI-B)).
 
Regarding claim 2, Doyle teaches that the optical fiber comprises Fiber Bragg Gratings (3; see figs. 1 and 2; [0064] “n sensors 3 are provided, each comprising a fibre Bragg grating (FBG)”; [0094-95]).
Doyle does not directly and specifically state that the wave guide is a link.
However, Miller teaches a fiber optic overheat detection system (10; see [0018]) having a first and a second controller with each on an end of a fiber optic link (see fig. 4A; [0020] “Each of interrogators 16a and 16b may be a microprocessor, a microcontroller, application-specific integrated circuit (ASIC), a digital signal processor (DSP), a field programmable gate-array (FPGA), or other equivalent discrete or integrated logic circuitry.”; see at least [0018-24] teaching generally about the overheat detection in the link between the controller/interrogator structures) for detecting leaks in a bleed air system of an aircraft (see [0050-51] and fig. 1).


Regarding claim 3, Doyle teaches that the first controller comprise at least one of amplitude or phase modulation capabilities to obtain the modulated optical signal transmitted through the optical fiber ([0031] teaches “the light source may comprise a laser operating in continuous wave mode and an optical modulator”).
Doyle lacks teaching of the second controller/computer.
However, Miller teaches a fiber optic overheat detection system (10; see [0018]) having a first and a second controller with each on an end of a fiber optic link (see fig. 4A; [0020] “Each of interrogators 16a and 16b may be a microprocessor, a microcontroller, application-specific integrated circuit (ASIC), a digital signal processor (DSP), a field programmable gate-array (FPGA), or other equivalent discrete or integrated logic circuitry.”; see at least [0018-24] teaching generally about the overheat detection in the link between the controller/interrogator structures) for detecting leaks in a bleed air system of an aircraft (see [0050-51] and fig. 1).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the single computer/interrogator system for detecting overheat/leaks of Doyle with the specific knowledge of using the fiber linking two 

Regarding claim 4, Doyle teaches that the first optical controller comprises a tunable laser (see at least [0060] “The light source 10 comprises a tuneable(sic) laser”).
Doyle lacks teaching of the second controller.
However, Miller teaches a fiber optic overheat detection system (10; see [0018]) having a first and a second controller with each on an end of a fiber optic link (see fig. 4A; [0020] “Each of interrogators 16a and 16b may be a microprocessor, a microcontroller, application-specific integrated circuit (ASIC), a digital signal processor (DSP), a field programmable gate-array (FPGA), or other equivalent discrete or integrated logic circuitry.”; see at least [0018-24] teaching generally about the overheat detection in the link between the controller/interrogator structures) for detecting leaks in a bleed air system of an aircraft (see [0050-51] and fig. 1) where each controller/interrogator/computer has a tunable laser ([0022]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the single computer/interrogator system for detecting overheat/leaks of Doyle with the specific knowledge of using the fiber linking two computer/interrogators of the system for detecting bleed air leaks via overheat detected by optical fiber where each controller has a tunable laser of Miller. This is because having two computers/interrogators with tunable lasers allows for redundancy in the system. This is 

Regarding claim 5, Doyle teaches that the optical controller comprises a continuous wave laser and an optical modulator external to the continuous wave laser ([0031] teaches “the light source may comprise a laser operating in continuous wave mode and an optical modulator”).
Doyle lacks teaching of the second controller/computer.
However, Miller teaches a fiber optic overheat detection system (10; see [0018]) having a first and a second controller with each on an end of a fiber optic link (see fig. 4A; [0020] “Each of interrogators 16a and 16b may be a microprocessor, a microcontroller, application-specific integrated circuit (ASIC), a digital signal processor (DSP), a field programmable gate-array (FPGA), or other equivalent discrete or integrated logic circuitry.”; see at least [0018-24] teaching generally about the overheat detection in the link between the controller/interrogator structures) for detecting leaks in a bleed air system of an aircraft (see [0050-51] and fig. 1).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the single computer/interrogator system for detecting overheat/leaks of Doyle with the specific knowledge of using the fiber linking two computer/interrogators of the system for detecting bleed air leaks via overheat detected by optical fiber of Miller. This is because having two computers/interrogators allows for redundancy in the system. This is important in order to provide an aircraft backup ability in important systems such as leak detection in case of a computer failure. 

claim 6, Doyle teaches that the signals transmitted to the first BMC1 indicates an overheat detection alert ([0088] teaches regarding a threshold for triggering an alarm; see also [0095] teaching regarding an alarm based on temperature over a threshold).
Doyle lacks teaching of the second controller/computer.
However, Miller teaches a fiber optic overheat detection system (10; see [0018]) having a first and a second controller with each on an end of a fiber optic link (see fig. 4A; [0020] “Each of interrogators 16a and 16b may be a microprocessor, a microcontroller, application-specific integrated circuit (ASIC), a digital signal processor (DSP), a field programmable gate-array (FPGA), or other equivalent discrete or integrated logic circuitry.”; see at least [0018-24] teaching generally about the overheat detection in the link between the controller/interrogator structures) for detecting leaks in a bleed air system of an aircraft (see [0050-51] and fig. 1).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the single computer/interrogator system for detecting overheat/leaks of Doyle with the specific knowledge of using the fiber linking two computer/interrogators of the system for detecting bleed air leaks via overheat detected by optical fiber of Miller. This is because having two computers/interrogators allows for redundancy in the system. This is important in order to provide an aircraft backup ability in important systems such as leak detection in case of a computer failure. 

Regarding claim 7, Doyle teaches a method for detecting overheat in an aircraft performed by a overheat detection system (abstract teaches an apparatus for locating a hot-spot; see [0001] teaching “detecting and locating a gas leak from the bleed air duct of an aeroplane.”; 
a first bleed monitoring computer (at least 30; see fig. 1; and [0059]), BMC1, configured to identify leakages in a pneumatic system of the aircraft ([0001]; [0048]), the BMC 1 including a first optical controller ([0059] “The interrogator 30 comprises a control system in the form of a computing system comprising memory (both volatile and non-volatile) and a processor. The interrogator 30 is configured to control the light source 10 and the detector 20”), 
and an optical fiber (optical waveguide 2; see fig. 1) 
the method comprising: 
detecting, by at least one of the first or the second optical controllers, overheat of the optical fiber ([0032] teaches that the apparatus is “to locate a hot-spot along the waveguide”; see also [0002-3] regarding the known methods of hot-spot detection for leak detection of bleed air) based on a wavelength shift of a modulated optical signal transmitted through the optical fiber (see at least [0031] and [0035] teaching modulated wavelength and [0095] teaching that the FBG(s) wavelength shift is based to the temperature of the fiber; see figs. 1-2 showing this configuration); 
transmitting signals by the first controller (see fig. 1 showing the pathway for this data flow; [0060] teaches “the detector 20 is configured to receive light reflected by the sensors 3”; see [0059-64] teaching regarding the signal transmissions), comprising at least an overheat alert to the BMC1 ([0088] teaches regarding a threshold for triggering an alarm; see also [0095] teaching regarding an alarm based on temperature over a threshold) based on the detected overheat ([0048] teaches that the hot-spot/temperature rise is used to detect leaks in conduits such as bleed air ducts); and 

Doyle does not directly and specifically state regarding a second bleed monitoring computer, BMC2, configured to detect leakages, the BMC2 including a second optical controller or that the optical fiber is a link connecting the first optical controller of the BMC1 and the second optical controller of the BMC2 for communication between the BMC1 and the BCM2 and between the first optical controller and the second optical controller, transmitting signals is also by the second optical controller upon communication between the first and the second optical controllers through the optical fiber link or that and the BMC2 also provides overheat alert and identifying leakage upon communication between the BMC1 and the BMC2 through the optical fiber link.
However, Miller teaches a method (see at least [0004]) for a fiber optic overheat detection system (10; see [0018]) having a first and a second controller with each on an end of a fiber optic link (see fig. 4A; [0020] “Each of interrogators 16a and 16b may be a microprocessor, a microcontroller, application-specific integrated circuit (ASIC), a digital signal processor (DSP), a field programmable gate-array (FPGA), or other equivalent discrete or integrated logic circuitry.”; see at least [0018-24] teaching generally about the overheat detection in the link between the controller/interrogator structures) and in communication with each other ([0020] “first and second interrogators 16a and 16b are connected with a communication channel so as to communicate with each other.”) for detecting leaks in a bleed air system of an aircraft (see [0050-51] and fig. 1).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method for the single 
Further, it has been held that mere duplication of the essential working parts (here two computers instead of a single computer) of a device (optical overheat / bleed air leak detection) involves only routine skill in the art (see MPEP 2144.04 (VI-B)).

Regarding claim 8, Doyle lacks direct and specific teaching of upon communication between the BMC 1 and the BMC2 through the optical fiber link, the BMC1 and the BMC2 informing a cockpit of the aircraft about the leakage.
However, Miller teaches a fiber optic overheat detection system (10; see [0018]) having a first and a second controller with each on an end of a fiber optic link (see fig. 4A; [0020] “Each of interrogators 16a and 16b may be a microprocessor, a microcontroller, application-specific integrated circuit (ASIC), a digital signal processor (DSP), a field programmable gate-array (FPGA), or other equivalent discrete or integrated logic circuitry.”; see at least [0018-24] teaching generally about the overheat detection in the link between the controller/interrogator structures) for detecting leaks in a bleed air system of an aircraft (see [0050-51] and fig. 1) which alerts the cockpit ([0028-30] teaches regarding alerting the cockpit; see [0030] “Interrogator 16a may also communicate directly with a cockpit of aircraft 12 to provide overheat or fire detection warning”).
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/PHILIP L COTEY/Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/Primary Examiner, Art Unit 2855